Let me begin, Sir, by 
expressing the best wishes of the Government and the 
people of the Federal Republic of Nigeria on Mr. Kutesa’s 
assumption of the presidency of the General Assembly 
at its sixty-ninth session. His election is a fitting 
tribute to his invaluable and inspiring contribution to 
international diplomacy. I would also like to express 
my warm appreciation to his predecessor, Ambassador 
John Ashe, for the astute and steadfast manner in which 
he steered the affairs of the sixty-eighth session of the 
Assembly. I thank Secretary General Ban Ki-Moon not 
only for his relentless commitment to the work of the 
United Nations, but especially for his tireless efforts 
to address the challenges of world peace and security.

We are meeting at a time when the world looks with 
expectation towards 2015, which marks the end of the 
Millennium Development Goals (MDGs) and the launch 
of their successors, the sustainable development goals 
(SDGs). We must ensure, at all levels, that the SDGs 
reflect the goals and aspirations of all the regions of the 
world. Indeed, if the SDGs are to drive development and 
also meet the aspirations of developing countries for 
poverty elimination and sustainable growth, collective 
ownership of the emerging process must be our 
priority. We in Africa expect that the new SDGs will be 
people-centred. They must promote peace and security, 
structural economic transformation, inclusive growth, 
food security for all, environmental sustainability and 
the shared benefits of science and technology. Indeed, 

the gains of the MDGs must be incorporated into the 
emerging mechanism.

We applaud the wide-ranging recommendations 
of the report of the Intergovernmental Committee 
of Experts on Sustainable Development Financing 
on domestic resource mobilization, international 
development assistance, private sector finance and a 
supportive global enabling environment. My country is 
honoured to have been accorded the privilege, jointly 
with Finland, of leading that work as co-Chair of the 
Intergovernmental Committee of Experts, as mandated 
by the Heads of State and Government at the United 
Nations Conference on Sustainable Development in 
Rio. Along with the work of the Open Working Group 
on sustainable development goals, the report provides 
a solid basis for intergovernmental negotiations on the 
post-2015 development agenda. Nigeria is aware of 
the need to create an enabling environment for rapid 
development. We are committed to strengthening 
institutions and improving governance systems, in 
order to ensure an efficient use of resources and the 
process itself.


The year 2015 also marks the seventieth anniversary 
of the establishment of the United Nations. Even 
though the Charter of the United Nations underlines 
the imperative to spare succeeding generations from 
the scourge of war, the world continues to witness the 
ravages of war and human suffering. Today’s terrorism, 
manifested sometimes in insurgency, is vicious and 
aimless. Its consequences are agonizing, marked 
by a tendency to annihilate victims and completely 
destroy infrastructure and properties. The involvement 
of foreign fighters remains a common feature of 
terrorist groups, whether Al-Qaida in the Maghreb, 
Al-Shabaab in Somalia, Boko Haram in Nigeria or the 
newly emerging Islamic State (IS). The new dimension 
introduced by IS — namely, the goal of conquering 
territory and establishing its destructive ideology — is 
a major challenge that must be collectively halted before 
it becomes the norm. That challenge focuses renewed 
attention on the need to review the existing tools for 
United Nations peacekeeping operations.

The violent and criminal activities of Boko 
Haram have continued to pose a potent challenge to 
the Government and people of Nigeria. Through a 
wave of terror, assassinations, bombings and now 
abductions and kidnappings, predominantly in the 
north-east of the country, Boko Haram is attempting 
to truncate development in those areas through murder 
and mayhem. In April, our innocent daughters were 
abducted from a secondary school in Chibok, in the 
north-east. That callous and criminal act has attracted 
empathy for Nigeria across the globe.

I would like to take this opportunity to thank all 
the countries and organizations that have expressed 
solidarity with us and have continued to support our 
determined efforts to free our daughters. Although it 
has been over three months since they were abducted, 
we have never relented in our efforts to see them safely 
free. Together with our partners, we are working 
assiduously to free our daughters and reunite them 
with their families. To that end, I wish to thank the 
Government of France for organizing and hosting the 
special summit on security in Nigeria that was held in 
Paris in May. I also wish to express my appreciation 
to the Governments of Cameroon, Chad, the Niger and 
Guinea for their committed efforts in support of the 
fight against Boko Haram. The outcome of the French 
process and the follow-up in London, Washington, D.C., 
and Abuja have helped to galvanize regional action and 
are already yielding positive results. Let me underline 
today that we shall not waver until we end this mindless 
war on the innocent and bring all the perpetrators to 
justice. We will triumph over terrorism.

The failure of the Security Council to agree on 
unanimous action over pressing challenges to global 
peace and security in Syria and Iraq and the conflict in 
Ukraine, as well as with regard to the renewed aggression 
between Israel and Palestine, has strengthened the case 
for Security Council reform. Today’s challenges can 
be resolved only by a Security Council whose working 
methods engender transparency, inclusivity and 
common ownership through equitable representation 
of all regions in the decision-making process. It is 
imperative that we take advantage of 2015, which also 
marks the fiftieth anniversary of the 1965 reform, to 
make concrete progress on reforming the Security 
Council. We believe that there needs to be a fast-track 
process in line with the initiative of Mr. John Ashe, 
President of the General Assembly at its sixty-eighth 
session, for establishing a working group on reform. 
Indeed, the Security Council requires the collective 
resolve of all Member States to ensure that 2015 brings 
decisive progress.

Even as Africa, and in particular West Africa, 
battles conflicts and terrorism, with progressive 


results, the region is being devastated by the outbreak 
of the deadly Ebola virus. While Nigeria was able to 
respond effectively to control the spread of the disease, 
the situation in Liberia and Sierra Leone requires 
sustainable collective global action if it is to be 
contained. Through the concerted efforts of our health-
care professionals, the World Health Organization and 
our international partners, we have been able to contain 
the virus, and we can confidently say that Nigeria today 
is Ebola-free.

However, we have continued to support efforts 
to contain the spread of the disease in Sierra Leone, 
Liberia and Guinea. In addition to a direct donation 
totalling $3.5 million, we have provided training and 
capacity-building support to the three countries. It 
is pertinent to stress the need for the international 
community to properly appreciate the magnitude of 
the Ebola challenge. Indulging in isolationist and 
discriminatory tendencies, as some countries are doing, 
will only worsen an already critical situation. To prevent 
the disease from becoming a global catastrophe, the 
United Nations must accord it the maximum priority 
it deserves.

Certainly, there has been much discussion on 
limiting ozone layer depletion since the commencement 
of negotiations under the United Nations Framework 
Convention on Climate Change in 1994. However, the 
extent of progress in key areas, particularly in limiting 
the contribution of man-made activities to greenhouse 
gas emission, has yet to be determined.

Nigeria appreciates the indispensable role of the 
United Nations in its search for solutions to all those 
challenges: terrorism, global peace and security, 
the environment, and forging sustainable economic 
development. We have been and will remain a reliable 
and active partner, especially as we collectively work 
to resolve the new and emerging threats to global peace 
and security. The world must come together and win the 
war against terror.

On 29 May 1999, Nigeria ended its military rule after 
the inauguration of a democratically elected President. 
Come February 2015, the country will conduct its fifth 
post-military-rule general election. In keeping with 
my election as President by the people of Nigeria, we 
shall conduct elections based on global best practices to 
further strengthen our democratic institutions.
